Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1-3, 5, 7-13, 15, 17, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al (Pub. No.:  US 2013/0077382) and Chang et al (Pub. No.:  US 2013/0329491).
3.	Regarding independent claim 1, Choi et al teaches a buffer chip Fig. 2, #121, Fig. 8, #133, which contains buffer circuits showed in Fig. 3, Fig. 4) comprising: a first set of input/output (I/O) pins (Fig. 2, where the DIN_DRAM and DOUT_DRAM for #126); and a second set of I/O pins (Fig. 2, where the DIN_NVM and DOUT_NVM for #127); wherein the buffer chip Fig. 2, #121, Fig. 8, #133, which contains buffer circuits showed in Fig. 3, Fig. 4) is configurable to operate in one of a first mode (Fig. 3, #122, DATA from DRAM, SEL_MOD paragraph [0064]) or a second mode (Fig. 3, #122, DATA from NVM, SEL_MOD paragraph [0064]); wherein the first set of I/O pins (Fig. 2, where the DIN_DRAM and DOUT_DRAM for #126) and the second set of I/O Fig. 2, where the DIN_NVM and DOUT_NVM for #127) are configured to convey (see Fig. 2) first signals (Fig. 3, #122, DOUT_DRAM) between the buffer chip Fig. 2, #121, Fig. 8, #133, which contains buffer circuits showed in Fig. 3, Fig. 4) and one or more volatile memory devices (Fig. 2, #126) on a memory module (Fig. 2, #120) when the buffer chip Fig. 2, #121, Fig. 8, #133, which contains buffer circuits showed in Fig. 3, Fig. 4) is configured to operate in the first mode (Fig. 3, #122, DATA from DRAM, SEL_MOD paragraph [0064]); and wherein the first set of I/O pins (Fig. 2, where the DIN_DRAM and DOUT_DRAM for #126) is configured to convey (see Fig. 2) the first signals (Fig. 3, #122, DOUT_DRAM) between the buffer chip Fig. 2, #121, Fig. 8, #133, which contains buffer circuits showed in Fig. 3, Fig. 4) and the one or more volatile memory devices (Fig. 2, #126) and the second set of I/O pins (Fig. 2, where the DIN_NVM and DOUT_NVM for #127) is configured to convey (see Fig. 2) second signals (Fig. 2, #122,  DOUT_NVM) between the buffer chip Fig. 2, #121, Fig. 8, #133, which contains buffer circuits showed in Fig. 3, Fig. 4) and a non-volatile memory controller (Fig. 2, #127, did not show, however every NVM must have some kind mechanism for NVM cells as NVM controller to control read/write,  please refer to Chang et al (Pub. No.:  US 2013/0329491) Fig. 1, #152-#158) coupled to one or more non-volatile memory devices (Fig. 2, #126) on the memory module (Fig. 2, #120) when the buffer chip Fig. 2, #121, Fig. 8, #133, which contains buffer circuits showed in Fig. 3, Fig. 4) is configured to operate in the second mode (Fig. 3, #122, DATA from NVM, SEL_MOD paragraph [0064]).  
4. 	Regarding claim 2, Choi et al teaches the buffer chip Fig. 2, #121, Fig. 8, #133, which contains buffer circuits showed in Fig. 3, Fig. 4) is to receive host commands Fig. 2, BUS_C CMD) from a host memory controller (Fig. 9, #210) external to the memory module (Fig. 2, #120).  
5. 	Regarding claim 3, Choi et al teaches a plurality of multiplexers (Fig. 3, #123 as one example) configured to enable a unidirectional interface (Fig. 3, DOUT direction) between the second set of I/O pins (Fig. 2, where the DIN_NVM and DOUT_NVM for #127) and the one or more volatile memory devices (Fig. 2, #126) when the buffer chip Fig. 2, #121, Fig. 8, #133, which contains buffer circuits showed in Fig. 3, Fig. 4) is configured to operate in the first mode (Fig. 3, #122, DATA from DRAM, SEL_MOD paragraph [0064]) and to enable a bidirectional interface (Fig. 3, DOUT_NVM) between the second set of I/O pins (Fig. 2, where the DIN_NVM and DOUT_NVM for #127) and the non-volatile memory controller (Fig. 2, #127, did not show, however every NVM must have some kind mechanism for NVM cells as NVM controller to control read/write,  please refer to Chang et al (Pub. No.:  US 2013/0329491) Fig. 1, #152-#158)  when the buffer chip Fig. 2, #121, Fig. 8, #133, which contains buffer circuits showed in Fig. 3, Fig. 4) is configured to operate in the second mode (Fig. 3, #122, DATA from NVM, SEL_MOD paragraph [0064]).  
6. 	Regarding claim 5, Choi et al teaches a configuration pin (Fig. 3, SEL_MOD) (Fig. 3, SEL_MOD), wherein when the configuration pin (Fig. 3, SEL_MOD) is driven with a first signal (Fig. 3, DATA from DRAM), the buffer chip Fig. 2, #121, Fig. 8, #133, which contains buffer circuits showed in Fig. 3, Fig. 4) is configured to operate in the first mode (Fig. 3, #122, DATA from DRAM, SEL_MOD paragraph [0064]) and when the configuration pin (Fig. 3, SEL_MOD) is driven with a second signal (Fig. 3, DATA from NVM), the buffer chip Fig. 2, #121, Fig. 8, #133, which contains buffer circuits showed in Fig. 3, Fig. 4) is configured to operate in the second mode (Fig. 3, #122, DATA from NVM, SEL_MOD paragraph [0064]).  

7. 	Regarding claim 7, 10, Choi et al teaches the one or more volatile memory devices (Fig. 2, #126) comprise dynamic random access memory (DRAM) devices (see Fig. 2, #126, DRAM), and wherein the first signals (Fig. 3, #122, DOUT_DRAM) comprise storage commands (Fig. 2, CMD goes into DRAM) directed to the DRAM devices (see Fig. 2, #126, DRAM).  
8. 	Regarding claim 8, Choi et al teaches the one or more non-volatile memory devices (Fig. 2, #126) comprise flash memory devices (Fig. 7, #127c), and wherein the first signals (Fig. 3, #122, DOUT_DRAM) comprise at least one of storage commands directed to the non-volatile memory devices (Fig. 2, #126), interrupts directed to the non-volatile memory controller (Fig. 2, #127, did not show, however every NVM must have some kind mechanism for NVM cells as NVM controller to control read/write,  please refer to Chang et al (Pub. No.:  US 2013/0329491) Fig. 1, #152-#158) , or requests for commands (see Fig. 2, CMD, Fig. 10, S1) sent from the non-volatile memory controller (Fig. 2, #127, did not show, however every NVM must have some kind mechanism for NVM cells as NVM controller to control read/write,  please refer to Chang et al (Pub. No.:  US 2013/0329491) Fig. 1, #152-#158)  to the command buffer Fig. 2, #121, Fig. 8, #133, which contains buffer circuits showed in Fig. 3, Fig. 4) .  
9. 	Regarding independent claim 9, Choi et al teaches a device (Fig. 8, Fig. 2) comprising: one or more volatile memory devices (Fig. 2, #126); and a command buffer Fig. 2, #121, Fig. 8, #133, which contains buffer circuits showed in Fig. 3, Fig. 4)  coupled to the one or more volatile memory devices (Fig. 2, #126), the command buffer Fig. 2, #121, Fig. 8, #133, which contains buffer circuits showed in Fig. 3, Fig. 4)  to receive one or more host commands (Fig. 2, BUS_C CMD) from a host memory controller (Fig. 9, #210), the command buffer Fig. 2, #121, Fig. 8, #133, which contains buffer circuits showed in Fig. 3, Fig. 4)  comprising a first set of input/output (I/O) pins (Fig. 2, where the DIN_DRAM and DOUT_DRAM for #126) and a second set of I/O pins (Fig. 2, where the DIN_NVM and DOUT_NVM for #127), wherein the first set of I/O pins (Fig. 2, where the DIN_DRAM and DOUT_DRAM for #126) and the second set of I/O pins (Fig. 2, where the DIN_NVM and DOUT_NVM for #127) are configured to convey (see Fig. 2) first signals (Fig. 3, #122, DOUT_DRAM) between the command buffer Fig. 2, #121, Fig. 8, #133, which contains buffer circuits showed in Fig. 3, Fig. 4)  and the one or more volatile memory devices (Fig. 2, #126) when the command buffer Fig. 2, #121, Fig. 8, #133, which contains buffer circuits showed in Fig. 3, Fig. 4)  is set to a first configuration (Fig. 2, access to DRAM configuration set by SEL_MOD) of a plurality of configurations and wherein the second set of I/O pins (Fig. 2, where the DIN_NVM and DOUT_NVM for #127) is configured to convey (see Fig. 2) second signals (Fig. 2, #122,  DOUT_NVM) between the command buffer Fig. 2, #121, Fig. 8, #133, which contains buffer circuits showed in Fig. 3, Fig. 4)  and another component of the device (Fig. 2, #127, did not show, however every NVM must have some kind mechanism for NVM cells as NVM controller to control read/write,  please refer to Chang et al (Pub. No.:  US 2013/0329491) Fig. 1, #152-#158)  when the command buffer Fig. 2, #121, Fig. 8, #133, which contains buffer circuits showed in Fig. 3, Fig. 4) is set to a second configuration (Fig. 2, access to NVM configuration set by SEL_MOD) of the plurality of configurations (Fig. 3, where SEL_MOD select one of mode configuration for either DRAM or NVM).  
10. 	Regarding claim 11, Choi et al teaches one or more data buffers (Fig. 3, #123) coupled to the one or more volatile memory devices (Fig. 2, #126) and to the command buffer Fig. 2, #121, Fig. 8, #133, which contains buffer circuits showed in Fig. 3, Fig. 4) .  
11. 	Regarding claim 12, Choi et al teaches one or more non-volatile memory devices (Fig. 2, #126); and a non-volatile memory controller (Fig. 2, #127, did not show, however every NVM must have some kind mechanism for NVM cells as NVM controller to control read/write,  please refer to Chang et al (Pub. No.:  US 2013/0329491) Fig. 1, #152-#158)  coupled to the one or more non-volatile memory devices (Fig. 2, #126), wherein the command buffer Fig. 2, #121, Fig. 8, #133, which contains buffer circuits showed in Fig. 3, Fig. 4)  is further coupled to the non-volatile memory controller (Fig. 2, #127, did not show, however every NVM must have some kind mechanism for NVM cells as NVM controller to control read/write, please refer to Chang et al (Pub. No.:  US 2013/0329491) Fig. 1, #152-#158) .  
12. 	Regarding claim 13, Choi et al teaches the first set of I/O pins (Fig. 2, where the DIN_DRAM and DOUT_DRAM for #126) is configured to convey (see Fig. 2) the first signals (Fig. 3, #122, DOUT_DRAM) between the command buffer Fig. 2, #121, Fig. 8, #133, which contains buffer circuits showed in Fig. 3, Fig. 4)  and the one or more volatile memory devices (Fig. 2, #126) and the second set of I/O pins (Fig. 2, where the DIN_NVM and DOUT_NVM for #127) is configured to convey (see Fig. 2) the second signals (Fig. 2, #122,  DOUT_NVM) between the command buffer Fig. 2, #121, Fig. 8, #133, which contains buffer circuits showed in Fig. 3, Fig. 4)  and the non-volatile memory controller (Fig. 2, #127, did not show, however every NVM must have some kind mechanism for NVM cells as NVM controller to control read/write,  please refer to Chang et al (Pub. No.:  US 2013/0329491) Fig. 1, #152-#158)  when the command buffer Fig. 2, #121, Fig. 8, #133, which contains buffer circuits showed in Fig. 3, Fig. 4)  is set to the second configuration (Fig. 2, access to NVM configuration set by SEL_MOD) of the plurality of configurations(Fig. 3, where SEL_MOD select one of mode configuration for either DRAM or NVM).  
13. 	Regarding claim 15, Choi et al teaches command buffer Fig. 2, #121, Fig. 8, #133, which contains buffer circuits showed in Fig. 3, Fig. 4)  comprises a configuration pin (Fig. 3, SEL_MOD), wherein when the configuration pin (Fig. 3, SEL_MOD) is driven with a first signal, the command buffer Fig. 2, #121, Fig. 8, #133, which contains buffer circuits showed in Fig. 3, Fig. 4)  is set to the first configuration (Fig. 2, access to DRAM configuration set by SEL_MOD) and when the configuration pin (Fig. 3, SEL_MOD) is driven with a second signal, the command buffer Fig. 2, #121, Fig. 8, #133, which contains buffer circuits showed in Fig. 3, Fig. 4)  is set to the second configuration (Fig. 2, access to NVM configuration set by SEL_MOD).  
14. 	Regarding independent claim 17, Choi et al teaches a method comprising: determining a configuration of a register clock driver (RCD) circuit (Fig. 2, #121, Fig. 8, #133, which contains buffer circuits showed in Fig. 3, Fig. 4) comprising a first set Fig. 2, where the DIN_DRAM and DOUT_DRAM for #126) and a second set of I/O pins (Fig. 2, where the DIN_NVM and DOUT_NVM for #127); establishing a first communication interface (Fig. 2, DIN_DRAM input data into DRAM) between the first set of I/O pins (Fig. 2, where the DIN_DRAM and DOUT_DRAM for #126) and one or more volatile memory devices (Fig. 2, #126) on a memory module (Fig. 2, #120); responsive to determining that the register clock driver circuit (Fig. 2, #121, Fig. 8, #133, which contains buffer circuits showed in Fig. 3, Fig. 4) has a first configuration (Fig. 2, access to DRAM configuration set by SEL_MOD), establishing a second communication interface (Fig. 3, data output for example from #126 to #121 by DOUT_DRAM) between the second set of I/O pins (Fig. 2, where the DIN_NVM and DOUT_NVM for #127) and the one or more volatile memory devices (Fig. 2, #126) on the memory module (Fig. 2, #120); and responsive to determining that the register clock driver circuit (Fig. 2, #121, Fig. 8, #133, which contains buffer circuits showed in Fig. 3, Fig. 4) has a second configuration (Fig. 2, access to NVM configuration set by SEL_MOD), establishing a third communication interface (Fig. 3, data output for example from #127 to #121 by DOUT_NVM) between the second set of I/O pins (Fig. 2, where the DIN_NVM and DOUT_NVM for #127) and a non-volatile memory controller (Fig. 2, #127, did not show, however every NVM must have some kind mechanism for NVM cells as NVM controller to control read/write,  please refer to Chang et al (Pub. No.:  US 2013/0329491) Fig. 1, #152-#158)  on the memory module (Fig. 2, #120).  
15. 	Regarding claim 19, Choi e al teaches determining a configuration of the RCD circuit  (Fig. 2, #121, Fig. 8, #133, which contains buffer circuits showed in Fig. 3, Fig. 4)comprises detecting a signal driven to a configuration pin (Fig. 3, SEL_MOD) of the RCD circuit, wherein when the configuration pin (Fig. 3, SEL_MOD) is driven with a first signal, the RCD circuit  (Fig. 2, #121, Fig. 8, #133, which contains buffer circuits showed in Fig. 3, Fig. 4)has the first configuration (Fig. 2, access to DRAM configuration set by SEL_MOD) and when the configuration pin (Fig. 3, SEL_MOD) is driven with a second signal, the RCD circuit  (Fig. 2, #121, Fig. 8, #133, which contains buffer circuits showed in Fig. 3, Fig. 4)has the second configuration (Fig. 2, access to NVM configuration set by SEL_MOD).  

Claim Rejections - 35 USC § 103
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	Claim(s) 6, 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable by Choi et al (Pub. No.:  US 2013/0077382) in view of SHALLAL et al (Pub. No.:  US 2017/0109058).


18. 	Regarding claim 6, 16, 20, Choi et al teaches the buffer chip Fig. 2, #121, Fig. 8, #133, which contains buffer circuits showed in Fig. 3, Fig. 4) is configured to operate in the first mode (Fig. 3, #122, DATA from DRAM, SEL_MOD paragraph [0064]) and a the buffer chip Fig. 2, #121, Fig. 8, #133, which contains buffer circuits showed in Fig. 3, Fig. 4) is configured to operate in the second mode (Fig. 3, #122, DATA from NVM, SEL_MOD paragraph [0064]).  
Choi et al is silent with respect to a control and status register (CSR), wherein when the CSR stores a first value, and a second value.
SHALLAL et al teaches a control and status register (CSR) (Fig. 1B3, #173), wherein when the CSR stores a first value, and a second value (paragraph [0127]-[0130]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the teachings of SHALLAL et al to the teaching of Choi et al such that the mode register would reduce power consumption and improving latencies.

19.	Claim(s) 4, 14, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable by Choi et al (Pub. No.:  US 2013/0077382) in view of OH et al (Pub. No.:  US 2014/0082260).

20. 	 Regarding claim 4, 14, 18, Choi et al teaches the buffer is configured chip configured to operate in the first mode (Fig. 3, #122, DATA from DRAM, SEL_MOD paragraph [0064]) and, the buffer chip Fig. 2, #121, Fig. 8, #133, which contains buffer circuits showed in Fig. 3, Fig. 4) is configured to operate in the second mode (Fig. 3, #122, DATA from NVM, SEL_MOD paragraph [0064]).  
Choi et al is silent with respect to at least one fuse, wherein when the at least one fuse has a first status, and at least one fuse has a second status
paragraph [0067])
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the teachings of OH et al to the teaching of Choi et al such that the mode register would reduce power consumption and improving latencies.




Conclusion

21.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Chen et al (Pub. No.:  US 2021/0132856).
		Chen et al (Pub. No.:  US 2021/0132856) shows hybrid memory.
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Han Yang whose telephone is (571) 270-3048.  The examiner can normally be reached on Monday-Friday 8am-5pm with alternate Friday off.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





HY
01/14/2022
/HAN YANG/
Primary Examiner, Art Unit 2824







	



,